Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 1 of 16 Page ID #:451


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                JS-6
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                         Court Reporter:
           Rita Sanchez                          Not Reported

           Attorneys Present for Plaintiff:      Attorneys Present for Defendant:
           None Present                          None Present

 Proceedings (In Chambers):             ORDER RE: PLAINTIFF’S MOTION TO
                                        REMAND [13]; DEFENDANT’S MOTION TO
                                        DISMISS SECOND AMENDED COMPLAINT
                                        [14]

       Before the Court are two motions:

       First, there is Defendant Ryder’s Motion to Dismiss Second Amended
 Complaint (the “Motion to Dismiss”), filed on March 16, 2020. (Docket No. 14). On
 March 23, 2020, Mijares filed an Opposition. (Docket No. 16). On March 30, 2020,
 Ryder filed a Reply. (Docket No. 18).

       Second, there is Plaintiff Noel J. Mijares’ Motion to Remand Case to Los
 Angeles Superior Court (“Motion to Remand”), filed on March 16, 2020. (Docket No.
 13). On March 20, 2020, Defendant Ryder Truck Rental, Inc. (“Ryder”) filed an
 Opposition. (Docket No. 15). On March 30, 2020, Mijares filed a Reply. (Docket No.
 17).

        The motions were noticed to be heard on April 13, 2020. The Court read and
 considered the papers on the Motion and deemed the matter appropriate for decision
 without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
 therefore VACATED and removed from the Court’s calendar. Vacating the hearing is
 further required by the Continuity of Operations Plan (COOP) arising from the
 COVID-19 emergency.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 2 of 16 Page ID #:452


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

       For the reasons discussed below, the Motion to Dismiss, which the Court
 construes as a Motion to Strike the SAC, is DENIED. Although Mijares filed the SAC
 without first seeking leave from the Court, the Court determines that it would have
 granted Mijares leave to file the SAC. Because complete diversity does not exist in the
 SAC, the Motion to Remand is GRANTED.

 I.    BACKGROUND

       A.     Procedural Background

        On November 1, 2019, Mijares commenced this action against Defendants
 Ryder, Andre Guillaume, and Danny Zwerling in the Los Angeles County Superior
 Court. (See Notice of Removal (Docket No. 1), Attachment 1 (“Original Complaint”)
 (Docket No. 1-2)). The Original Complaint stated five claims against the three
 Defendants: (1) discrimination on the basis of a disability in violation of the California
 Fair Employment and Housing Act (“FEHA”); (2) retaliation in violation of FEHA;
 (3) retaliation in violation of California Labor Code § 1102.5; (4) wrongful termination
 in violation of public policy; and (5) failure to prevent discrimination and harassment
 in violation of FEHA. (Notice of Removal at 2–3; Original Complaint at 8–16).

        On February 7, 2020, Mijares amended his pleading in the Los Angeles Superior
 Court, adding a sixth claim for failure to prevent discrimination and retaliation in
 violation of FEHA and removing Guillaume and Zwerling as defendants. (Notice of
 Removal at 4; Attachment 2 (“FAC”) at 17 (Docket No. 1-3)). Mijares claims that he
 removed Guillaume and Zwerling as defendants on Ryder’s promise that Ryder would
 not remove the action to federal court. (See Motion to Remand at 1; Declaration of
 Jores Kharation (“Kharation Decl.”) ¶ 2 (Docket No. 13-1)). Ryder denies that any
 such promise was made. (See Opposition to Motion to Remand at 1).

       Ryder removed the action on February 10, 2020. (See Notice of Removal).
 Ryder argued that because Guillaume and Zwerling were the only non-diverse



 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 3 of 16 Page ID #:453


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

 defendants in the Original Complaint, their omission from the FAC made it removable
 to federal court. (Id. at 4).

        On February 12, 2020, after the action had been removed to this Court, Mijares
 filed the Second Amended Complaint (“SAC”). (Docket No. 7). The SAC appears to
 be nearly the same document as the FAC, except that Guillaume and Zwerling are once
 again listed as defendants. (See SAC ¶¶ 5–6). Mijares did not seek leave to file the
 SAC before filing it.

       B.     Mijares’ Allegations

       As explained below, the Court must determine whether the FAC or the SAC is
 the operative complaint. However, it is irrelevant which pleading is used for an
 account of the allegations because the allegations are identical in both pleadings. The
 following allegations are taken from the SAC.

        Mijares is a resident of Los Angeles County, California. (SAC ¶ 3). Ryder is a
 Florida corporation with its primary place of business located at 11690 NW 105 St.,
 Miami, Florida 33177. (Id. ¶ 4). Ryder does business and employs individuals in Los
 Angeles County, California. (Id.). At all relevant times herein, Ryder was Mijares’
 employer. (Id.). Defendants Andre Guillaume and Danny Zwerling are residents of
 Los Angeles County, California. (Id. ¶¶ 5–6). Ryder, Zwerling, and Guillaume are
 collectively referred to as “Defendants.”

        In or about late November 2018, Mijares, a Hispanic-American male, was hired
 by Defendants as a shift supervisor. (Id. ¶ 13). Mijares was to report to Zwerling, the
 senior service manager. (Id.). Throughout Mijares’ employment with Defendants,
 Mijares was a diligent, competent, and hard-working employee, with an outstanding
 record of achievement. (Id.).

       Mijares was not liked by the “inner circle” of the technicians employed by Ryder
 and whom Mijares was tasked to supervise. (Id. ¶ 15). He was treated as an
 “outsider.” (Id.). One example of the technicians’ hostility towards Mijares occurred

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 4 of 16 Page ID #:454


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

 on December 1, 2018, when a technician disobeyed Mijares’ orders and threatened to
 get rid of Mijares in a threatening and aggressive manner. (Id. ¶ 17).

       Mijares informed upper management of the December 1, 2018 event, including
 with a written account of what had occurred. (Id. ¶ 18). The verbal harassment and
 intimidation from the technicians increased following Mijares’ filing of the formal
 complaint. (Id. ¶¶ 19–20). Mijares requested a transfer to a different location at least a
 dozen times. (Id. ¶ 21). Each request for transfer was denied by Zwerling, even
 though similar requests by Mijares’ colleagues were often granted. (Id.).

        Upon realizing he would not be transferred, Mijares applied to be a technician in
 hopes that the demotion would remove the “target on his back.” (Id. ¶ 22). This
 request was similarly denied by Zwerling, despite that a colleague of Mijares in a
 similar managerial position, Taryn Kim, had been allowed to become a technician with
 less experience. (Id.). Mijares later realized that the reason behind the denial of his
 request to become a technician was that as a technician, he would become part of the
 union and could not thereupon be terminated without cause. (Id. ¶ 24).

       Mijares also requested a change in schedule so that he would not have to work at
 the same time as the technicians who harassed him. (Id. ¶ 23). This request was also
 denied. (Id.). Mijares’ requests were always denied on the facial rationale that there
 were no witnesses to the harassment, despite the fact that cameras operated on the
 premises during work hours and the technicians had received complaints about their
 behavior before. (Id.).

        As part of a plot to terminate Kim with cause (due to her new unionized status),
 Zwerling instructed Mijares to document each time Kim was not wearing safety gear
 on the job. (Id. ¶ 25). At the time, Mijares believed that he was merely being
 instructed to enforce workplace safety regulations. (Id.). However, Guillaume
 reprimanded Mijares for harassing Kim when he reported these safety lapses to
 Zwerling. (Id.).

      Another example of Defendants’ conduct occurred following the hire of Eric
 Sanvelian, whom Mijares was assigned to supervise. (Id.). Sanvelian was also
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 5 of 16 Page ID #:455


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

 intensely disliked by the same technicians who harassed Mijares. (Id.). The
 technicians harassed Sanvelian with racist and homophobic language and threats of
 physical violence. (Id.). Mijares reported these incidents to Defendants. (Id.). It
 became clear that Mijares was no longer considered an asset to Defendants, because
 his reporting of the harassment incidents was creating a “paper trail” of Defendants’
 illegal activities. (Id. ¶ 27).

        Mijares was terminated by Defendants on July 22, 2019. (Id. ¶ 28). The
 rationale for firing Mijares was that Mijares had apparently told his co-workers the
 following statement: “if you have a problem with your coworker[,] take it outside
 where there are no cameras and fight it out to resolve your issues.” (Id.). However,
 Zwerling, not Mijares, had been the one to make that statement to the technicians. (Id.
 ¶ 29). Zwerling admitted as such to Guillaume and to Human Resources. (Id.). After
 Zwerling’s admission, both Zwerling and Guillaume stated that they would drop
 everything and pretend like nothing happened, a promise they broke when they
 terminated Mijares a couple weeks later. (Id.). After Mijares confronted Zwerling and
 Guillaume, both admitted that someone had to take the fall for the statements, and that
 they decided it would be Mijares. (Id.).

        Based on information and belief, Mijares alleges that Defendants, and each of
 them, acted in concert with one another to commit the wrongful acts alleged therein,
 and aided, abetted, incited, compelled, and/or coerced one another in the wrongful acts
 alleged herein, and/or attempted to do so. (Id. ¶ 9). Mijares further alleges that
 Defendants, and each of them, formed and executed a conspiracy or common plan
 pursuant to which they would commit the unlawful acts alleged herein, with all such
 acts alleged herein done as part of and pursuant to said conspiracy, intended to and
 actually cause Mijares harm. (Id.).

       Based on the above allegations, the SAC alleges the following claims for relief
 against all defendants: (1) discrimination in violation of Cal. Gov. Code § 12940(a)
 (“FEHA discrimination”); (2) harassment, presumably in violation of Cal. Gov. Code
 § 12940(j) (“FEHA harassment”); (3) retaliation in violation of Cal. Gov. Code
 § 12940(h) (“FEHA retaliation”); (4) retaliation in violation of Cal. Lab. Code
 § 1102.5 (“Labor Code retaliation”); (5) wrongful discharge in violation of public
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 6 of 16 Page ID #:456


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

 policy (“tort of wrongful discharge”); and (6) failure to prevent discrimination and
 harassment in violation of Gov Code § 12940(k) (“FEHA failure to prevent”). (SAC at
 8–19).

 II.    REQUEST FOR JUDICIAL NOTICE

        In conjunction with its Motion to Dismiss, Ryder requests that the Court take
 judicial notice of several documents associated with Eric Sanvelian v. Ryder Truck
 Rental, Inc., Case No. 2:20-cv-01314 ODW (SKx). (Docket No. 14-2 (“RJN”)).
 Mijares did not file an Opposition to the RJN.

       The RJN is made pursuant to Federal Rule of Evidence Rule 201(b) and (d).
 (RJN at 3). Ryder asserts that the documents are records of United States District
 Courts and/or their contents are not subject to reasonable dispute. (Id.).

       Under Rule 12(d), if the Court considers matters outside the pleadings in ruling
 on a motion to dismiss that motion must be converted into one for summary judgment.
 Fed. R. Civ. P. 12(d). As a general rule, “a district court may not consider any material
 beyond the pleadings in ruling on a Rule 12(b)(6) motion.” Lee v. City of Los Angeles,
 250 F.3d 668, 688 (9th Cir. 2001). An exception to this general rule exists for
 (1) materials that are attached to or necessarily relied upon in the complaint, or
 (2) matters of public record. Id. at 688–89.

       Here, the Court agrees with Ryder that the Sanvelian documents are matters of
 public record. However, the documents would not affect the outcome of the Court’s
 decision, and therefore, the RJN is DENIED as moot.

 III.   DISCUSSION

        A.    Motion to Dismiss, Construed as Motion to Strike the SAC

        In the Motion to Dismiss, Ryder argues that the SAC should be stricken because
 it improperly added non-diverse defendants in an attempt to destroy the Court’s subject
 matter jurisdiction. (See generally Motion to Dismiss). The Court notes that the
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 7 of 16 Page ID #:457


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

 Motion to Dismiss does not argue that the underlying claims are improperly pled under
 Federal Rule of Civil Procedure (“Rule(s)”) 8(a). Instead, the motion asks the Court to
 strike the SAC under Rule 12(f) and 28 U.S.C. § 1447. (Motion to Dismiss at 2, 10).
 Accordingly, the Court construes Ryder’s Motion to Dismiss as a Motion to Strike the
 SAC and examines whether the SAC was properly filed.

              1.     Leave to File the SAC

       As a preliminary matter, the Court notes that Mijares filed the SAC without
 asking for leave to amend. Without citing any authority, Mijares asserts that he did not
 need leave from the Court or get consent from Ryder to file the SAC. (Opposition to
 Motion to Dismiss at 2). Mijares is incorrect.

        Rule 15 of the Federal Rules of Civil Procedure provides that a party may amend
 a pleading once as a matter of right. Fed. R. Civ. Proc. 15(a)(1). In all other cases, “a
 party may amend its pleading only with the opposing party's written consent or the
 court’s leave.” Id. 15(a)(2). Rule 15(a)(2)’s rule requiring leave of court also governs
 amendment of pleadings in actions removed from state court. See Schnabel v. Lui, 302
 F.3d 1023, 1037 (9th Cir. 2002) (“When a state court action is removed to federal
 court, the removed action is treated as if the original action has been commenced in
 federal court.”); Butner v. Neustadter, 324 F.2d 783, 785 (9th Cir. 1963) (“The federal
 court takes the case as it finds it on removal and treats everything that occurred in the
 state court as if it had taken place in federal court.”). Thus, if a plaintiff files a first
 amended complaint as of right in state court before removal, a plaintiff may not again
 amend its complaint without first obtaining either the opposing party's written consent
 or leave of court. Hosp. Mktg. Concepts, LLC v. Inter-Cont’l Hotels Corp., SACV 15-
 1342 JVS (DFMx), 2015 WL 13284964, at *1 (C.D. Cal. Oct. 21, 2015); Howell v.
 City of Fresno, CV-F-07-371 OWW/TAG, 2007 WL 1501844, at *2 (E.D. Cal. May
 23, 2007) (“Because Plaintiff had filed the First Amended Complaint in state court
 prior to removal to this court, Plaintiff had amended her pleading once as a matter of
 course. Plaintiff cannot file a Second Amended Complaint without first obtaining leave
 of court.”).


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 8 of 16 Page ID #:458


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                          CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

        Here, Mijares filed the Original Complaint in state court on November 1, 2019.
 (Notice of Removal at 2 (Docket No. 1); Attachment 1 (Docket No. 1-3)). Mijares
 amended his pleading and filed the FAC in state court on February 7, 2020. (Notice of
 Removal at 4; Attachment 2 (Docket No. 1-4)). Therefore, Mijares was required under
 Rule 15(a)(2) to seek leave from the Court to file the SAC or otherwise receive written
 consent from Ryder to do so. Because Mijares did neither, the SAC was improperly
 filed.

        However, this does not end the inquiry. Rule 15(a)(2) does not require a formal
 motion for leave to amend. See Scott v. Eversole Mortuary, 522 F.2d 1110, 1116 n.8
 (9th Cir. 1975). Indeed, under limited circumstances, some courts will allow an
 amendment even though no request, formal or informal, was made. United States v.
 $11,500.00 in U.S. Currency, 710 F.3d 1006, 1013 (9th Cir. 2013) (“Though Guerrero
 never moved to amend his claim, the absence of a formal motion for leave to amend
 does not preclude the district court from granting it.”) (citing Edwards v. Occidental
 Chem. Corp., 892 F.2d 1442, 1445 n.2 (9th Cir.1990)). Some district courts, including
 those in the Ninth District, have thus accepted improperly amended pleadings, even
 when the relevant party did not first obtain judicial permission or the consent of the
 opposing party. See, e.g., Washington v. California City Corr. Ctr., No. 1:10–cv–
 02031 OWW JLT, 2011 WL 1566742, at *3 (E.D. Cal. Apr. 25, 2011); Vaupen v.
 Branston, No. 17-cv-05463-DMR, 2018 WL 2151987, at *6–7 (N.D. Cal. May 10,
 2018); see also Straub v. Desa Indus., Inc., 88 F.R.D. 6, 8 (M.D. Pa. 1980). This is
 often true when “leave to amend would have been granted had it been sought and when
 it does not appear that any of the parties will be prejudiced by allowing the change.”
 See 6 C.A. Wright, et al., Federal Practice and Procedure § 1484, at 601–02 (2d ed.)
 (footnotes omitted) (observing that “[p]ermitting an amendment without formal
 application to the court under these circumstances is in keeping with the overall liberal
 amendment policy of Rule 15(a) and the general desirability of minimizing needless
 formalities”).

       Accordingly, the Court will determine whether leave would have been granted
 for Mijares to file the SAC had there been a proper motion requesting it.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 9 of 16 Page ID #:459


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

 Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
 Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

              2.     Joinder of Non-Diverse Defendants

       It is true, as Mijares argues, that district courts have wide discretion to grant or
 deny leave to amend. See Swanson v. United States Forest Serv., 87 F.3d 339, 343
 (9th Cir. 1996). Rule 15(a)(2) provides, however, that leave to amend should be freely
 given “when justice so requires.” Fed. R. Civ. Proc. 15(a)(2). This policy is to be
 applied with “extreme liberality.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d
 708, 712 (9th Cir. 2001) (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d
 1074, 1079 (9th Cir. 1990)).

        Ryder argues that a stricter standard should apply because Mijares is seeking to
 join non-diverse defendants after removal. (Motion to Dismiss at 3). The Court
 agrees. Congress has explicitly contemplated the possibility of post-removal
 gamesmanship and has permitted courts to deny “joinder of additional defendants” if
 such joinder “would destroy subject matter jurisdiction.” 28 U.S.C. § 1447(e). The
 Ninth Circuit has similarly directed the district courts to “look with particular care at [a
 potential improper] motive in removal cases, when the presence of a new defendant
 will defeat the court’s diversity jurisdiction and will require a remand to the state
 court.” Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1376 (9th Cir.
 1980).

        Courts weigh numerous factors in determining whether to permit joinder of a
 non-diverse defendant who threatens to divest the Court of its jurisdiction. Such
 factors include the following:

       (1) whether the new defendants should be joined under Fed. R. Civ. P.
       19(a) as “needed for just adjudication”; (2) whether the statute of
       limitations would preclude an original action against the new defendants
       in state court; (3) whether there has been unexplained delay in requesting
       joinder; (4) whether joinder is intended solely to defeat federal
       jurisdiction; (5) whether the claims against the new defendant appear
       valid; and (6) whether denial of joinder will prejudice the plaintiff.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 10 of 16 Page ID #:460


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
  Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

  Palestini v. Gen. Dynamics Corp., 193 F.R.D. 654, 658 (S.D. Cal. 2000) (citing Clinco
  v. Roberts, 41 F. Supp. 2d 1080, 1083 (C.D. Cal. 1999)).

        The Court examines whether joinder of the non-diverse defendants is
  appropriate under § 1447(e) by applying these factors:

         First, the newly added defendants, Zwerling and Guillaume, appear to be
  necessary parties. A necessary party is one “having an interest in the controversy, and
  who ought to be made [a] part[y], in order that the court may act on that rule which
  requires it to decide and finally determine the entire controversy, and do complete
  justice, by adjusting all the rights involved in it.” CP Nat’l Corp. v. Bonneville Power
  Admin., 928 F.2d 905, 912 (9th Cir. 1991). This standard is met when failure to join
  will lead to separate and redundant actions. See id. at 910. Here, the facts and the
  theories of liability against Zwerling, Guillaume, and Ryder are the same with respect
  to FEHA Harassment and Labor Code Retaliation. (See SAC ¶¶ 8–9, 42–54, 69–82).
  While Ryder suggests that Mijares can bring a separate suit against Zwerling and
  Guillaume in Superior Court, the Court determines that forcing Mijares to bring two
  actions based on the same facts and theories of liability would result in redundancy.
  (See Motion to Dismiss at 6).

         Second, there does not appear to be a statute of limitations issue, and therefore,
  this factor does not favor the amendment. Claims brought under the FEHA must be
  brought within one year of the date of the California Department of Fair Employment
  and Housing (“DFEH”) notice of the right to sue. Cal. Gov. Code § 12965(b). Claims
  under Labor Code retaliation may be brought within either one year or three years
  based on the civil penalty that the plaintiff seeks. See Cal. Civ. Proc. Code § 338(a);
  Minor v. Fedex Office & Print Servs, Inc., 182 F. Supp. 3d 966, 988 (N.D. Cal. 2016).
  Here, the parties agree that the relevant statute of limitations have not run. (See
  Motion to Dismiss at 6; Opposition to Motion to Dismiss at 8–9). Accordingly, this
  factor is neutral, or at most, slightly weighs against granting the joinder. See Waring v.
  Geodis Logistics, LLC, No. CV 19-4415-GW (KSx), 2019 WL 3424955, at *4 (C.D.
  Cal. July 29, 2019) (holding that “the [statute of limitations] factor does not support
  amendment/joinder” where plaintiff’s claims were not time-barred). However, this

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              10
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 11 of 16 Page ID #:461


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

  Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
  Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

  factor is not dispositive, especially given that a separate suit against Zwerling and
  Guillaume would be redundant.

         Third, there is no unexplained delay in requesting joinder. The Court notes that
  Mijares originally sued Zwerling and Guillaume in Superior Court. (See Original
  Complaint). While Mijares dropped the claims against these two individual defendants
  in the FAC, Mijares reinstated the claims against them in the SAC, which was filed
  only three days after the FAC was filed and only two days after the Notice of Removal
  was filed. This chronology demonstrates that Mijares attempted to add Zwerling and
  Guillaume as soon as he could after the case was removed. (Docket No. 7). This short
  delay is also explained. Mijares’ counsel asserts that the only reason Zwerling and
  Guillaume were removed from the FAC was due to Mijares’ counsel’s belief that
  dropping the claims against them would not cause Ryder to remove the action to
  federal court or file a demurrer in state court. (Opposition to Motion to Dismiss at 2).
  The Court does not comment on whether Mijares’ counsel’s actions were wise, or
  whether a quid pro quo conversation indeed took place between Mijares’ counsel and
  Ryder’s counsel. It is sufficient that Mijares has explained the delay.

          Fourth, the Court determines that the joinder is not intended solely to defeat
  federal jurisdiction. Of course, defeating federal jurisdiction was at least partly the
  motivation behind the proposed joinder. Mijares’ filings clearly indicate a preference
  to litigate this action in Superior Court, which the addition of Zwerling and Guillaume
  would achieve. Even when Zwerling and Guillaume were dropped from the FAC,
  Mijares did so on the asserted belief that the action would remain in Superior Court.
  (Motion to Remand at 1; Kharation Decl. ¶ 2).

         Nonetheless, Mijares has apparent reasons to add Zwerling and Guillaume
  beyond their effect on jurisdiction. Zwerling and Guillaume were included in the
  Original Complaint. (See generally Original Complaint). Moreover, there are specific
  allegations against them related to their individual behavior. (See SAC ¶¶ 21–22, 25,
  29). These allegations have been included in each pleading. (See Original Complaint
  ¶¶ 21–22, 25, 29; FAC ¶¶ 19–20, 23, 27; SAC ¶¶ 21–22, 25, 29). These facts together
  suggest that Mijares intends at least in part to have his case heard on the merits in one
  single action.
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              11
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 12 of 16 Page ID #:462


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
  Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

         Fifth, the issue on the merits weighs slightly in favor of Mijares. In the SAC,
  Mijares added six claims against the two individual defendants: (1) a FEHA
  discrimination claim, (2) a FEHA harassment claim; (3) a FEHA retaliation claim;
  (4) Labor Code retaliation claim; (5) a wrongful discharge tort claim; and (6) a FEHA
  failure to prevent claim. (See SAC at 8–19). Ryder argues that Mijares cannot
  successfully assert any of the six claims against the two individual defendants.
  (Motion to Dismiss at 9).

         It appears that some of Mijares’ claims may be barred under California law. See
  e.g., Reno v. Baird, 18 Cal. 4th 640, 644–45 (1998) (individual supervisors may not be
  liable for a FEHA discrimination claim); Jones v. Lodge at Torrey Pines P'ship, 42
  Cal. 4th 1158, 1173 (2008) (same for FEHA retaliation claim); Miklosy v. Regents of
  Univ. of Cal., 44 Cal. 4th 876, 900 (2008) (same for the tort of wrongful discharge).

         However, the Court cannot conclude that Mijares’ remaining claims are
  similarly barred. The California Supreme Court has expressly held that individual
  supervisors can be liable for a FEHA harassment claim. See Reno, 18 Cal. 4th at 644–
  45 (Cal. Gov. Code § 12940(j)(1) was formerly Cal. Gov. Code § 12940(h)(1)).
  Moreover, there is some ambiguity as to whether individual supervisors can be liable
  for Labor Code retaliation, and such ambiguities in state law must be construed in
  favor of plaintiffs at the motion to remand stage. See Jackson v. Dollar Tree Distrib.,
  Inc., No. CV 18–2302 PSG (SKx), 2018 WL 2355983, at *1 (C.D. Cal. May 23, 2018)
  (granting plaintiff’s motion to remand because 2014 amendments to Lab. Code
  § 1102.5 caused ambiguity as to whether that statute permitted individual liability).

         Even if Mijares could allege harassment claims against individual supervisors,
  Ryder argues that Mijares’ claims against Zwerling and Guillarme still fail because
  some of the conduct that Mijares complains about is not actionable harassment as a
  matter of law. (Reply to Motion to Dismiss at 7–8). Moreover, Ryder argues that
  Mijares failed to establish that the two individual supervisors’ conduct was
  “sufficiently severe or pervasive to alter the conditions of [his] employment and create
  an abusive working environment.” (Reply to Motion to Dismiss at 9). The Court does
  not comment on whether Ryders’ arguments may ultimately prevail on demurrer.

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              12
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 13 of 16 Page ID #:463


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

  Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
  Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

         For this analysis, however, it is sufficient that the weaknesses in the allegations
  do not suffice to support removal on the basis of fraudulent joinder. In reaching this
  decision, the Court finds Amper v. Ashley Furniture Industries, Inc., to be persuasive.
  No. CV 15-8274-JFW (JPRx), 2015 WL 8783538, at *3 (C.D. Cal. Dec. 15, 2015).
  There, the defendants similarly argued that an individual defendant was a sham
  defendant because, among other reasons, the individual’s “alleged conduct [was] not
  sufficiently severe or pervasive.” Id. The district court rejected this argument because
  “[e]ven if Plaintiff’s complaint does not currently allege sufficient facts to plead a
  viable harassment claim against [the individual defendant,] Defendants have failed to
  show that Plaintiff will be unable to amend her complaint to add additional allegations
  of harassment.” Id.; see also Suarez v. Am. Airlines, Inc., No. CV 09-03392CAS
  (AJWx), 2009 WL 1657444, at *4 (C.D. Cal. June 10, 2009) (“[The defendant] may or
  may not be correct that plaintiff's current allegations are insufficient to state a claim for
  harassment under FEHA against [the allegedly sham defendant]; however, [the
  defendant] has not shown that there is ‘absolutely no possibility’ that plaintiff can
  establish a cause of action against [the individual defendant] in state court.”).

         The Court cannot determine that there is absolutely no possibility that Mijares
  cannot establish a cause of action against Zwerling and Guillaume. Therefore, this
  factor weighs in favor of permitting Mijares to add the claims against Zwerling and
  Guillaume. In doing so, the Court notes that it is only determining whether Mijares
  should be permitted to allege the new claims against Zwerling and Guillaume at this
  stage, and not commenting on the merits of each claim.

         Finally, Mijares will likely experience undue prejudice if he is forced to litigate
  his claims against Zwerling and Guillaume in a separate action in Superior Court. As
  already discussed, these claims involve the same facts and law as the claims asserted
  against Ryder.

         Accordingly, the Court determines that the six factors discussed above on
  balance weigh in favor of Mijares. Therefore, the Motion to Dismiss, which the Court
  construes as Motion to Strike the SAC, is DENIED. The Court would have granted
  leave to amend for the SAC had it been sought and deems the SAC as the operative
  complaint.
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              13
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 14 of 16 Page ID #:464


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
  Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

        B.    Motion to Remand

         When considering whether removal was proper, the FAC is the proper document
  to consider because it was the first pleading upon which grounds for removal could be
  ascertained. See Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005)
  (“[A] notice of removal may be filed within thirty days after the defendant receives an
  amended pleading . . . from which it can be ascertained from the face of the document
  that removal is proper”) (citation and quotation marks omitted).

        Many of Mijares’ arguments attack Ryder’s initial removal of the FAC to the
  Court as improper. These arguments are not persuasive.

       Here, Ryder’s removal to the Court was procedurally proper. The Notice of
  Removal was filed and served to Mijares within thirty days of Ryder’s receipt of the
  FAC. See 28 U.S.C. § 1446(b)(3).

        The removal was also substantively proper at the time of removal:

         First, there was complete diversity between the parties based on the FAC;
  Plaintiff Mijares is a resident of California and the only named defendant in the FAC,
  Ryder, is a citizen of Florida. See 28 U.S.C. § 1332(a); (Notice of Removal 5–6; see
  generally FAC). That complete diversity exists without Zwerling and Guillaume is
  uncontested.

          Second, Ryder met its burden of showing that the amount in controversy in the
  FAC exceeds $75,000. In the FAC, Mijares alleged damages including lost back pay,
  lost future income, diminished earning capacity, mental pain and suffering, future
  medical treatment, punitive damages, and attorneys’ fees in the FAC. (Notice of
  Removal at 7; FAC ¶¶ 34–39). Ryder demonstrated that by lost back pay and lost
  future income alone, the amount in controversy is comfortably over $75,000. (Notice
  of Removal 7–8). This is because Mijares’ lost wages from the time of termination to
  the filing of the Notice of Removal equal $25,833.33, and an estimate of lost future
  wages of one year from the removal until a potential start date to trial equals
  $62,000.00. (Id.); see Reyes v. Staples Office Superstore, LLC, No. CV 19-07086-CJC
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              14
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 15 of 16 Page ID #:465


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
  Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

  (SKX), 2019 WL 4187847, at *3 (C.D. Cal. Sept. 3, 2019) (“[C]ourts have often found
  that one year from the date of removal is a ‘conservative estimate of the trial date’ in
  employment cases.”). Therefore, even without considering diminished earning
  capacity, pain and suffering, future medical treatment, punitive damages, and
  attorneys’ fees, Ryder met its burden of showing that the amount-in-controversy
  requirement is met.

        Therefore, Ryder’s removal to federal court was procedurally and substantively
  proper based on the FAC. Nonetheless, Mijares subsequently filed a SAC, which the
  Court accepts as the operative complaint for the reasons explained above. Because the
  SAC adds two non-diverse defendants, there is no longer complete diversity and the
  Court now lacks jurisdiction.

        Accordingly, the Motion to Remand is GRANTED.

         Mijares further seeks $6,000 in attorneys’ fees and costs on the basis of
  improper removal. This request is DENIED. As discussed above, Ryder had an
  objectively reasonable basis for seeking removal. Based on the FAC, there was
  complete diversity between the parties and the amount in controversy likely exceeded
  $75,000. In fact, the Motion to Remand is granted only because the Court is
  permitting Mijares to file the SAC—two days after the action was removed to this
  Court.

  IV.   CONCLUSION

        For the reasons stated above, the Motion to Dismiss, which the Court construes
  as a Motion to Strike, is DENIED, and the Court treats the SAC as the operative
  complaint. Because complete diversity does not exist under the SAC, the Motion to
  Remand is GRANTED and the Court REMANDS this action to the Los Angeles
  County Superior Court.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              15
Case 2:20-cv-01328-MWF-KS Document 20 Filed 04/17/20 Page 16 of 16 Page ID #:466


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

  Case No. CV 20-1328-MWF (KS)                     Date: April 17, 2020
  Title:   Noel J. Mijares v. Ryder Truck Rental, Inc., et al.

         Because this Court lacks jurisdiction, nothing in this Order should be taken as a
  ruling or comment on the merits of the action, or whether a demurrer should be
  sustained or overruled in Superior Court.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              16
